Per Curiam.
The writ of sequestration was part of the proceeding below, which was an action at the common law, and the writ of error was the proper process to remove it. It is said, however, not to be an execution according to the course of the common law; but neither is a capias ad satisfaciendum, and an improvident award of it' may be a subject of error. We refuse, therefore, to quash, but the judgment is right. The sequestration is warranted by the act of 1836, which virtually repeals so much of the act of 1831 as may be inconsistent with it, and it has not been contended that the former is not warranted by the constitution. For the rest, we concur generally with the president of the Common Pleas.
Judgment affirmed.